Opinion filed January 5, 2018




                                     In The

        Eleventh Court of Appeals
                                  ___________

      Nos. 11-17-00168-CR, 11-17-00169-CR, & 11-17-00170-CR
                                  ___________

                 LANCE STEELE WALLACE, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                  Trial Court Cause Nos. 16027, 16042, & 16261

                      MEMORANDUM OPINION
      Lance Steele Wallace entered an open plea of guilty to one count of delivery
of more than four grams of methamphetamine and to two counts of possession of
less than one gram of methamphetamine. The trial court accepted Appellant’s pleas,
held a hearing as to punishment, and convicted Appellant of the offenses. For the
offense of delivery of methamphetamine, the trial court assessed Appellant’s
punishment at confinement for forty-five years in the Institutional Division of the
Texas Department of Criminal Justice and a fine of $2,500. For each of the other
two offenses, the trial court assessed Appellant’s punishment at confinement for
twenty-four months in a state jail facility—to run concurrently with the 45-year
sentence. We dismiss the appeals.
      Appellant’s court-appointed counsel has filed a motion to withdraw in each
appeal. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeals are frivolous and without merit. Counsel has provided Appellant with a
copy of the briefs, the motions to withdraw, a form motion for access to the appellate
records, and an explanatory letter. Counsel also advised Appellant of his right to
review the records and file a response to counsel’s briefs. Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland
2005, no pet.).
      Appellant filed a motion for pro se access to the appellate records in this court,
and the clerk of this court sent the records to Appellant. Appellant subsequently
filed a response to counsel’s Anders briefs. In his response, Appellant contends that
extraneous bad acts were improperly admitted during the punishment phase of trial
and that he received ineffective assistance of counsel at trial. In this regard, we note
that, with respect to allegations of ineffective assistance of counsel, the record on
direct appeal is generally undeveloped and rarely sufficient to overcome the
presumption that trial counsel rendered effective assistance. See Thompson v. State,
9 S.W.3d 808, 813–14 (Tex. Crim. App. 1999).


                                           2
        In addressing an Anders brief and pro se response, a court of appeals may only
determine (1) that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error or (2) that arguable grounds
for appeal exist and remand the cause to the trial court so that new counsel may be
appointed to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the procedures outlined in
Anders and Schulman, we have independently reviewed the records, and we agree
that the appeals are without merit and should be dismissed. See Schulman, 252
S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
        We grant the motion to withdraw in each cause, and we dismiss the appeals.


                                                                   PER CURIAM


January 5, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3